Exhibit 10.1

Synlogic, Inc.                              

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

December 15, 2018

 

PERSONAL AND CONFIDENTIAL

 

Mr. Andrew Gengos

50 West Broadway

Apt 318

South Boston, MA 02127

 

Re: Separation Agreement

 

Dear Andrew:

 

The purpose of this letter agreement (the “Agreement”) is to confirm the terms
regarding your separation of employment with Synlogic, Inc. (the “Company”). As
more fully set forth below, the Company desires to provide you with certain
severance pay and benefits, in exchange for certain agreements by you.

 

 

1.

Separation Date.

 

(a)Separation Date. The parties acknowledge and agree that your termination from
employment with the Company will become effective on January 15, 2019 (the
“Separation Date”). As of the Separation Date, your salary will cease (subject
to the severance described below), and any entitlement you have or might have
under a Company-provided benefit plan, program, contract or practice will
terminate, except as required by federal or state law, or as otherwise described
below.

 

(b)Accrued Amounts. The Company shall pay you accrued but unused vacation time
through the Separation Date.

 

(c)Benefits. Any entitlement you have or might have under a Company-provided
benefit plan, program, policy or otherwise shall terminate as of the Separation
Date, provided that you shall continue to receive health insurance benefits
under the Company’s health insurance plan through the Separation Date, to the
same extent that you received such benefits during your active employment with
the Company. From and after the Separation Date, you may be eligible
for  benefits  continuation under the Consolidated Omnibus Budget and
Reconciliation Act of 1985 (“COBRA”). As described in Section 2, if you sign
this Agreement, then the Company also shall pay a portion of the COBRA premium
premiums for a specified period of time. The Separation Date shall be the date
of the “qualifying event” under COBRA and you shall be provided with information
on COBRA under separate cover.

 

2.Severance Benefit. In exchange for the covenants and promises contained
herein, including, without limitation, the execution and non-revocation of the
Supplemental Release attached hereto as Exhibit A, the Company agrees to provide
you with the following severance payments and benefits (collectively, the
“Severance Benefit”) following the date the Supplemental Release becomes
effective and non-revocable (the “Effective Date”).

 



1

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

(a)The Company shall pay you severance payments in the form of continuation of
your current base salary payable in accordance with the Company’s regular
payroll cycle and less all required withholdings, for a period of six (6) months
($200,990.04), commencing on the first regularly scheduled payroll following the
Effective Date.

 

(b)In the event that you choose to exercise your right under COBRA to continue
your participation in the Company’s health and dental insurance plans (which you
may do, to the extent permitted by COBRA, regardless of whether you accept this
Agreement), the Company shall pay its normal share of the costs for your COBRA
coverage, to the same extent that such insurance is provided to persons then
currently employed by the Company, for a period of six (6) months following the
Effective Date or until the date on which you become eligible for healthcare
insurance with a subsequent employer, whichever is earlier. Thereafter, you
shall be responsible for payment  of the entire COBRA premium, pursuant to the
terms and conditions of COBRA. Notwithstanding any other provision of this
Agreement, this obligation shall cease on the date you become eligible to
receive health and dental insurance benefits through any other employer, and you
agree to provide the Company with written notice immediately upon becoming
eligible for such benefits. Your acceptance of any payment on your behalf or
coverage provided hereunder shall be an express representation to the Company
that you have no such eligibility.

 

(c)The Company shall pay you a lump-sum payment equal to 86.4% of your target
bonus for 2018 ($121,558.78) and a lump-sum payment equal to 100% of your target
bonus for 2019, pro-rated for 15 days ($5,781.91), in the first regularly
scheduled payroll following the Effective Date.

 

(d)To the extent applicable, the terms and conditions of the Company’s 2015
Equity Incentive Award Plan (the “Stock Plan”) and any agreements executed by
you pursuant thereto (the “Stock Agreements”) are expressly incorporated by
reference and shall survive the signing of this Agreement. As of the Separation
Date, you may be vested in options to purchase a specific total of options,
pursuant to the terms of the Stock Plan and Stock Agreements. Following the
Separation Date, you shall not have any right to vest in any additional stock or
stock options under the Stock Plan, Stock Agreements or any other Company
equity, stock or stock option plan (of whatever name or kind) that you may have
participated in or were eligible to participate in during your employment.

 

(e)The Company shall not contest any claim for unemployment benefits by you.
Please note, however, that the determination of eligibility and amount of such
benefits shall be made by the appropriate state agency pursuant to applicable
state law (the Company shall not be required to falsify any information with
respect to same).

 

You acknowledge and agree that the Severance Benefit is not otherwise due or
owing to you under any Company employment agreement, policy, or practice. The
Company shall pay you the Severance Benefit, your final wages, any accrued but
unused vacation, and any properly incurred expenses, in accordance with the
Company’s regular payroll practices and applicable law. Other than these
amounts, you are not entitled to any other compensation from the Company
including, without limitation, other wages, commissions, bonuses, vacation pay,
holiday pay, paid time off or any other form of compensation or benefit.

 



2

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

3.Continuing Obligations. You hereby expressly agree to and acknowledge the
following:

 

(a)You shall abide by and honor the terms of the Invention and Nondisclosure
Agreement and the Non-Competition and Non-Solicitation Agreement that you
previously executed and which is attached hereto as Exhibit B (the “Related
Agreements,” the terms of which are hereby incorporated by reference and shall
survive the signing of this Agreement), and you otherwise shall abide by any and
all common law or statutory obligations relating to protection and
non-disclosure of Company’s trade secrets and confidential and proprietary
documents and information.

 

(b)All information relating in any way to the subject matter of this Agreement,
including the terms and amounts, shall be held confidential by you and shall not
be publicized or disclosed to any person (other than an immediate family member,
legal counsel or financial advisor, provided that any such individual to whom
disclosure is made agrees to be bound by these confidentiality obligations), any
business entity, or any government agency (except as mandated or permitted by
state or federal law). This section shall not prohibit or limit you or the
Company from participating  in an investigation with a state or federal agency
if requested by the agency to do so, or prohibit you or the Company from
disclosing the terms of this Agreement as necessary and appropriate pursuant to
legal requirements and standard recordkeeping and accounting practices.

 

(c)You shall not make any statements that are professionally or personally
disparaging about or adverse to the interests of Company (including its
officers, directors and employees) including, but not limited to, any statements
that disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of Company, and you shall not
engage in any conduct that is intended to harm professionally or personally the
reputation of Company (including its officers, directors and employees).

 

(d)On or prior to the Separation Date, you must return all Company property in
your possession, custody or control, including, but not limited to, building and
office access cards, corporate credit cards, Company-provided laptop computer
and accessories, mobile phone, any software, hardware, equipment, documents,
electronic data or files, or any copies thereof, and any documents (and copies
thereof) that are the property of Company clients or partners.

 

(e)The breach by you of any of the foregoing covenants or those contained in the
Related Agreements shall constitute a material breach of this Agreement and
shall relieve the Company of any further obligations hereunder and, in addition
to any other legal or equitable remedy available to Company, shall entitle
Company to recover any Severance Benefit already provided to you pursuant to
this Agreement.

 

 

4.

Release of Claims.

 

(a)Release. You hereby agree and acknowledge that by signing this Agreement and
accepting the Severance Benefit to be provided to you, and other good and
valuable consideration provided for in this Agreement, you are waiving your
right to assert any form of legal claim against Company (for purposes of this
section, the term “Company” shall refer to the Company, its divisions, parent,
affiliates, subsidiaries and related entities, and its and their respective
owners, shareholders,

 



3

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

partners, officers, directors, employees, agents, representatives, successors
and assigns) of any kind whatsoever from the beginning of time through the date
you execute this Agreement. Your waiver and release herein is intended to bar
any form of legal claim, charge, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Company, up through the date you sign
this  Agreement. Without limiting the foregoing general waiver and release of
claims, you specifically waive and release the Company from any Claim arising
from or related to your employment relationship with the Company or the
termination thereof, including, without limitation:

 

(i)Claims under any Massachusetts or any other state or federal statute,
regulation or executive order (as amended) relating to employment,
discrimination, fair employment practices, or other terms and conditions of
employment, including but not limited to the Age Discrimination in Employment
Act and Older Workers Benefit Protection Act (29 U.S.C. § 621 et seq.), the
Civil Rights Acts of 1866 and 1871, Title VII of the Civil Rights Act of 1964
and the Civil Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act
(29 U.S.C. § 201 et seq.), the Lily Ledbetter Fair Pay Act, the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.), the Genetic Information
Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the Uniformed Services
Employment and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1 et seq.),
the Massachusetts Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil
Rights Act (M.G.L. c. 12 §§ 11H & 11I), and any similar Massachusetts or other
state or federal statute.

 

(ii)Claims under any Massachusetts or any other state or federal statute,
regulation or executive order (as amended) relating to wages, hours or other
terms and conditions of employment, including but not limited to the National
Labor Relations Act (29

U.S.C. § 151 et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et
seq.), the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et
seq.), COBRA (29

U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining Notification Act
(29 U.S.C. § 2101 et seq.), the Massachusetts Wage Act (M.G.L. c. 149 § 148 et.
seq.), the Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.),
the Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute. Please note that this section
specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including hourly wages, salary, overtime,
minimum wages, commissions, vacation pay, holiday pay, sick leave pay, dismissal
pay, bonus pay or severance pay).

 

(iii)Claims under any Massachusetts or any other state or federal common law
theory, including, without limitation, wrongful discharge, breach of express or
implied contract, promissory estoppel, unjust enrichment, breach of a covenant
of good faith and fair dealing, breach of fiduciary duty, violation of public
policy, defamation, interference with contractual relations, intentional or
negligent infliction of emotional distress, invasion of

 



4

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

privacy, misrepresentation, deceit, fraud, negligence, or any claim to
attorneys’ fees under any applicable statute or common law theory of recovery.

 

(iv)Claims under any Massachusetts or any other state or federal statute,
regulation or executive order (as amended) relating to violation of public
policy or any other form of retaliation or wrongful termination under
Massachusetts or other state or federal statute.

 

 

(v)

Any other Claim arising under other state or federal law.

 

(b)Release Limitations; Participation in Agency Proceedings. Notwithstanding the
foregoing, this section shall not: (i) release the Company from any obligation
expressly set forth in this Agreement; (ii) release or waive any right that may
not be released or waived by law (for instance, workers’ compensation); or (iii)
prohibit you from challenging the validity of this release; or (iv) prohibit you
from filing a charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”) or analogous state agency, or from participating in an
investigation or proceeding conducted by the EEOC or analogous state agency, or
from responding to a request for information or documents (or providing
information or documents) to the EEOC or analogous state agency. Notwithstanding
the foregoing, please note that nothing in this release or Agreement shall  be
deemed to limit the Company’s right to seek immediate dismissal of a charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under the applicable discrimination laws, or to
seek restitution to the extent permitted by law of the economic benefits
provided to you under this Agreement in the event that you successfully
challenge the validity of this release and prevail in any claim under the
applicable law.

 

(c)Acknowledgement. You acknowledge and agree that, but for providing this
waiver and release, you would not be receiving the Severance Benefit under this
Agreement.

 

5.Review and Revocation Period. You explicitly acknowledge that because you are
over forty (40) years of age, you have specific rights under the Age
Discrimination in Employment Act (“ADEA”) and the Older Workers Benefits
Protection Act (“OWBPA”), which prohibit discrimination on the basis of age, and
that the releases set forth in Section 4 are intended to release any right that
you may have to file a claim against the Company alleging discrimination on the
basis of age. Consistent with the provisions of OWBPA, the Company is providing
you with twenty-one

(21) days in which to consider and accept the terms of this Agreement by signing
below and returning it to the Company at the address above. Of course, you may
choose to sign and return this Agreement sooner than such date if you wish. In
addition, you may rescind your assent to this Agreement if, within seven (7)
days after you sign this Agreement, you deliver a notice of rescission to the
Company at the address above. To be effective, such rescission must be hand
delivered or postmarked within the seven (7) day period and sent by certified
mail, return receipt requested, to the Company at the address above.

 

 

6.

Code Section 409A.

 

(a)General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt



5

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

from or compliant with the requirements Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by you as a result of the application of Section
409A of the Code.

(b)Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable  or distributable under this Agreement by reason of
your separation from service during a period in which you are a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following
your separation from service will be accumulated through and paid or provided on
the first day of the seventh month following your separation from service (or,
if you die during such period, within 30 days after your death) (in either case,
the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder: provided, however, that Company’s Specified Employees
and its application of the six- month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or a committee thereof, which shall be applied consistently with respect
to all nonqualified deferred compensation arrangements of the Company, including
this Agreement.

7.Company Instruction on Non-Disparagement. The Company agrees to instruct its
executive officers and board of directors to not make any statements that are
professionally or personally disparaging about, or adverse to you. You
understand and agree that the Company’s sole obligation hereunder is to provide
such instructions, and should an instructed individual violate such instruction,
the Company shall not be liable, nor shall such violation relieve or release you
from any of your obligations under this Agreement.

8.Entire Agreement; Modification; Waiver; Choice of Law; Enforceability. You
acknowledge and agree that, except for the agreements and plans specifically
referenced herein (including the Stock Plan, Stock Agreements, and the Related
Agreements), this Agreement supersedes any and all prior or contemporaneous oral
and/or written agreements between you and the Company, and sets forth the entire
agreement between you and the Company. No variations or modifications hereof
shall be deemed valid unless reduced to writing and signed by the parties
hereto. The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of the Company’s right to seek enforcement of such
provision in the future. The provisions of this Agreement are severable, and if
for any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full. This Agreement shall be deemed to have
been made in Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and shall be governed by and construed in accordance with the
laws of Massachusetts, without giving effect to conflict of law principles. The
parties acknowledge and agree that any legal action relating to the



6

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

terms of this Agreement shall be commenced in Massachusetts in a court of
competent jurisdiction, and that venue for such actions shall lie exclusively in
Massachusetts.

 

By executing this Agreement, you acknowledge that you have been afforded
sufficient time to understand the terms and effects of this Agreement, that your
agreements hereunder are made voluntarily, knowingly and without duress, and
that Company has not made any representations inconsistent with Agreement. This
Agreement may be signed on one or more copies, each of which when signed shall
be deemed to be an original, and all of which together shall constitute one and
the same Agreement.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7

 

 



--------------------------------------------------------------------------------

 

Synlogic, Inc.

301 Binney Street, Suite 402

Cambridge, MA 02142

 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to the Company.

 

 

Synlogic, Inc., a Delaware corporation

 

 

By: /s/ Aoife Brennan

Name: Aoife Brennan

Title: CEO

 

 

Accepted and Agreed:

 

By: /s/ Andrew Gengos

Name: Andrew Gengos

Date: December 17, 2018

 

 



8

 

 

